Filed 2/25/21 P. v. Chegaiyama CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Mono)
                                                            ----




THE PEOPLE,                                                                                   C090547

                   Plaintiff and Respondent,                                             (Super. Ct. No.
                                                                                         MFE15003165)
         v.

GEORGE EMMANUEL CHEGAIYAMA,

                   Defendant and Appellant.




         Appointed counsel for defendant George Emmanuel Chegaiyama filed an opening
brief setting forth the facts of the case and asking this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was arrested following a lengthy high-speed police pursuit after he
failed to comply with an attempted traffic stop and drove recklessly. Defendant was
charged with felony reckless evading (Veh. Code, § 2800.2, subd. (a)—count I);
possession of marijuana for sale (Health & Saf. Code, § 11359—count II); transportation
of more than one ounce of marijuana for sale (Health & Saf. Code, § 11360, subd. (a),
(3)(D)—count III); an infraction for driving without a license (Veh. Code, § 12500, subd.
(b)—count IV); and felony failure to appear while on bail (Pen. Code, § 1320.5—
count V).1 As to counts I through III, the information alleged a prior strike based on a
burglary conviction (§ 667, subds. (b)-(i)) and an enhancement for a prior prison term
(§ 667.5, subd. (b)). It was further alleged as to counts I, III, and V that defendant
committed a felony while released on bail. (§ 12022.1, subd. (b).) It was further alleged
that upon a conviction for counts I, III, or V, defendant was ineligible for probation and
faced a mandated prison sentence. (§ 667, subd. (c)(4).)
       While the parties were preparing for trial, defendant filed a motion under People v.
Superior Court (Romero) (1996) 13 Cal.4th 497, asking the court to dismiss the prior
strike under its powers pursuant to section 1385. After hearing argument, the court
denied the motion. Defendant also filed a motion for substitution of counsel under
People v. Marsden (1970) 2 Cal.3d 118, which the court heard and denied.
       Pursuant to a plea agreement, defendant pleaded guilty to felony reckless evading
and admitted the prior strike and out-on-bail allegations. In exchange for defendant’s
plea, the remaining counts and allegations were dismissed. The trial court sentenced
defendant to an aggregate term of six years in prison, comprised of two years for the
reckless evading (Veh. Code, § 2800.2, subd. (a)), doubled for the prior strike (§ 667,




1      Undesignated statutory references are to the Penal Code.

                                              2
subds. (b)-(i)), and a consecutive two years for the out-on-bail enhancement (§ 12022.1,
subd. (b)). The court ordered defendant to pay a conviction assessment of $30 (Gov.
Code, § 70373), a court operations assessment of $40 (§ 1465.8), a jail booking fee of
$25 (Gov. Code, § 29550), an emergency medical air transport “EMAT” fee of $4 (Gov.
Code, § 76000.10), and a restitution fine of $300 (§ 1202.4, subd. (b)), with an additional
$300 parole revocation fine, which was stayed pending successful completion of parole
(§ 1202.45). The court awarded custody credit in the amount of 1,228 days (614 actual
and 614 conduct).
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                              /s/
                                          BLEASE, Acting P. J.



We concur:



   /s/
DUARTE, J.



    /s/
RENNER, J.




                                      4